   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 1 of 13 PageID #:3724




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                       )
SoClean, Inc.                          )               Case No.: 20-cv-06288
                                       )
       v.                              )               Judge: Hon. John Robert Blakey
                                       )
Does 1-861, As Identified in Exhibit 1 )               Magistrate: Hon. M. David Weisman
                                       )
____________________________________)

    MOTION AND MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE
  MOTION FOR EXPEDITED DISCOVERY AND EMAIL ALTERNATIVE SERVICE
                           OF PROCESS
                     (EX PARTE UNCONSENTED)

                                         I. INTRODUCTION

      Plaintiff SoClean, Inc. brings this action against Defendants, as identified on Exhibit 1 of

the Complaint (filed under seal Dkt. 5) (collectively, the "Defendants") for federal trademark

infringement (Count I), unfair competition and false designation of origin (Count II), and

violation of the Illinois Uniform Deceptive Trade Practices Act (Count III). As alleged in the

Complaint, the Defendants are promoting, advertising, marketing, distributing, offering for sale

and selling infringing products that utilize the Plaintiff’s registered trade dress illustrated below

through various websites/webstores.




                                            Page 1 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 2 of 13 PageID #:3725




These actions are designed to mislead consumers that the products sold are genuine SoClean

products.

      The Defendants utilize online merchant platforms to virtually steal the goodwill Plaintiff

has in the Mark and products by utilizing Plaintiff’s Mark to direct consumers to their listings.

Defendants attempt to avoid liability by concealing their identities and true nature of their

criminal infringement operation by utilizing pseudonyms. Plaintiff is forced to file these actions

to combat Defendants’ illegal infringement of the Plaintiff’s registered mark, as well as to protect

unknowing consumers from purchasing low-quality and ineffective products over the Internet

through the Defendants and thereby lowering the consumers’ esteem for legitimate SoClean

goods bearing the trade dress.

      Defendants directly target their unlawful business activities toward consumers in Illinois

and cause harm to Plaintiff’s business and interests within the Northern District of Illinois, and

have caused and will continue to cause irreparable injury to Plaintiff. Defendants deceive the

public by trading upon Plaintiff’s reputation and goodwill by using the mark in their webstore

product listings websites to sell their unlicensed goods. Defendants should not be permitted to

continue their unlawful activities in trading on the goodwill and trademark rights of the Plaintiff

to sell infringing goods to unsuspecting consumers within Illinois and the nation.

      As such, Plaintiff respectfully requests that this Court issue ex parte,(1) an order for

expedited discovery allowing Plaintiff to inspect and copy Defendants’ records relating to the

manufacture, distribution, offer for sale and sale of infringing products or listings displaying the

Plaintiff’s trade dress and Defendants' financial accounts; and (2) an order allowing service of

process by electronic mail.



                                            Page 2 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 3 of 13 PageID #:3726




                                      II. STATEMENT OF FACTS

                               A. Plaintiff’s Trademark and Goods

        SoClean, Inc. (“SoClean”) is a United States based company that creates, distributes, and

markets accessories and decorations for professional and consumer use. One of SoClean’s

primary items are filter cartridges which are utilized within ozone sanitizers that are used to

sanitize CPAP units and CPAP accessories (“Products”). SoClean Products allow consumers to

maintain clean CPAP units and accessories to avoid health issues.

        SoClean holds a U.S. Trademark Registration (U.S. Reg. No. 6,080,195) for the

nonfunctional three-dimensional configuration of a filter cartridge utilized in SoClean’s ozone

sanitizing units which has been used exclusively and continuously by SoClean since at least as

early as January 10, 2011 (“Registered Trade Dress”). See Declaration of Mark Gavin at ¶¶ 4-8.

The mark is displayed prominently on SoClean’s products and website and webstore. SoClean

has expended considerable resources advertising, marketing and promoting the Registered Trade

Dress, and these efforts have resulted in substantial sales of SoClean products, as well as

invaluable consumer and industry goodwill and recognition as embodied in its position as the

premier retailer for decorations branded with the Registered Trade Dress. Id. at ¶¶ 6-11.

                                  B. Defendants’ Illegal Activities

        Defendants almost exclusively advertise their Infringing Products on their infringing

webstore listings by blatantly displaying the Registered Trade Dress for their products and

failing to disclose that their goods are unlicensed knock-offs so that consumers are unaware they

are not buying genuine SoClean Products. See Declaration of Kevin Keener at ¶¶ 3, 4.

        Plaintiff reviewed and confirmed that imitation knockoffs were being offered for sale to

residents of the United States and the State of Illinois. Id. at ¶4. Plaintiff also confirmed that



                                             Page 3 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 4 of 13 PageID #:3727




Defendants and the Infringing Websites do not conduct business with Plaintiff and do not have

the right or authority to use the Registered Trade Dress in association with their competing

goods, for any reason. Id. Unknowing customers mistakenly believe the Infringing Webstore

listings to be authorized listings, outlet stores or wholesalers selling genuine SoClean Products

due to their infringing use of the Registered Trade Dress. Id.

        Due to nature of Defendants’ illegal counterfeiting activities, Plaintiff cannot ascertain

sufficient information to identify and serve Defendants. Defendants’ illegal acts should not act

as a shield for their liability and their illegal activities are furthered by their obfuscation of their

identity as well as business operational ties.

        Further, Plaintiff’s goodwill and reputation are irreparably damaged when the Registered

Trade Dress is used on goods not authorized, produced or manufactured by the Plaintiff.

Declaration of Mark Gavin at ¶¶16-18. This leads to brand confidence being damaged, resulting

in loss of future sales and market share. Id. It is difficult to ascertain or calculate the extent of

harm to Plaintiff’s reputation and goodwill and the possible diversion of customers due to loss in

brand confidence. Id.

        Counterfeiters, like Defendants, take away the Plaintiff’s ability to control the nature and

quality of the products sold, as well as consumer expectations regarding the goods’ quality and

fitness for a particular purpose and thereby further irreparably harm Plaintiff through their

Defendants’ illegal use of the Registered Trade Dress. Id. Loss of quality control over goods

bearing the Registered Trade Dress and, in turn, loss of control over Plaintiff’s reputation, is neither

calculable nor precisely compensable. Id. at ¶¶14-18. The estimated total value of the Defendants’

collective infringing sales and promotion of Counterfeit Products is approximately $1,000,000 in

sales per month. Id. at ¶¶12-14.



                                              Page 4 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 5 of 13 PageID #:3728




        Defendants employ certain tactics to conceal their identities and the full scope of their

counterfeiting operation. These efforts make it virtually impossible for Plaintiff to learn

Defendants’ true identities. These kinds of Defendants, namely those that fence counterfeit goods online,

use judicial notice to abscond with their ill-gotten profits beyond the effective reach of rights owners

seeking to enforce their rights.


                                           III. ARGUMENT

        Defendants’ purposeful, intentional, and unlawful conduct is causing, and will continue to

cause, irreparable harm to Plaintiff’s reputation and the goodwill symbolized by the Registered

Trade Dress. The Defendants willfully violated the Plaintiff’s trademark rights by duping

consumers into believing the sales of counterfeit products are authorized and/or genuine SoClean

Products.

        To stop Defendants’ sale of counterfeit SoClean Products, Plaintiff respectfully requests

that this Court provide Plaintiff with an avenue to obtain information from Defendants who

typically hide their true identities as well as an ability to serve process on Defendants who operate

online businesses and are otherwise concealing their physical presence using a variety of practices.

        A. This Court Has Jurisdiction Over the Parties and Subject-Matter.

        This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. §§ 1338(a)-(b), and 28

U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under the laws

of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts. Venue is proper in this Court pursuant 28 U.S.C. § 1391.

        Furthermore, this Court may properly exercise personal jurisdiction over Defendants since



                                             Page 5 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 6 of 13 PageID #:3729




Defendants directly target business activities toward consumers in Illinois and cause harm to

Plaintiff’s business within the Northern District of Illinois.

        This Court may properly exercise personal jurisdiction over Defendants since Defendants

directly target business activities toward consumers in Illinois and cause harm to Plaintiff’s

business within this the Northern District of Illinois. Each Defendant targets Illinois residents and

has offered to sell, and on information and belief, has sold and continues to sell his/her products

to consumers within the State of Illinois.

       B. Plaintiff Meets Its Burden Regarding Jurisdiction.

       Without the benefit of an evidentiary hearing, Plaintiff bears only the burden of making

a prima facie case for personal jurisdiction; all of Plaintiff’s asserted facts should be accepted

as true and any factual determinations should be resolved in its favor. See uBID, Inc. v. GoDaddy

Group, Inc. 623 F.3d 421, 423 (7th Cir. 2010); see also, Purdue Research Found. v. Sanofi-

Sythelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003) (“When determining whether a plaintiff has met

his burden, jurisdictional allegations pleaded in the complaint are accepted as true unless proved

otherwise by defendants’ affidavits or exhibits.”)

       Furthermore, Illinois courts regularly exercise personal jurisdiction over websites offering

for sale and selling infringing and counterfeit merchandise to Illinois residents over the Internet.

735 ILCS 5/2-209(a)(2); See, e.g., Dental Arts Lab., Inc. v. Studio 360 The Dental Lab, LLC, 2010

WL 4877708, 4 (N.D. Ill. 2010) (“To sell an infringing article to a buyer in Illinois is to commit a

tort in Illinois sufficient to confer jurisdiction under the tort provision of the long-arm statute.

Intellectual property infringement takes place in the state of the infringing sales ... for purposes of

tort provisions of the Illinois long arm-statute.”); Illinois v. Hemi Group LLC, 622 F.3d 754, 758

(7th Cir. 2010) (defendants stood ready and willing to do business with Illinois residents, and in



                                             Page 6 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 7 of 13 PageID #:3730




fact, knowingly did do business with Illinois residents by selling products to Illinois residents);

Deckers Outdoor Corp. v. Does 1-55, et al., No. 1:11-cv-00010, (N.D. Ill. Oct. 14, 2011) (personal

jurisdiction properly asserted against defendants who offered to sell and sold counterfeit products

to Illinois residents through an Internet website).

        Through at least the fully interactive commercial Internet websites and Webstores operated

by each Defendant, each of the Defendants has targeted and solicited sales from Illinois residents

by offering shipping to Illinois and, on information and belief, have sold counterfeit Plaintiff

products to residents of Illinois. Keener Decl. at ¶¶3, 4. Each of the Defendants is committing

tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff

substantial injury in the State of Illinois.

                      IV. PLAINTIFF IS ENTITLED TO EXPEDITED DISCOVERY

        The United States Supreme Court has held that “federal courts have the power to order, at

their discretion, the discovery of facts necessary to ascertain their competency to entertain the

merits.” Vance v. Rumsfeld, No. 1:06-cv-06964, 2007 WL 4557812, *6 (N.D. Ill. Dec. 21, 2007)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380 (1978)). A district

court has wide latitude in determining whether to grant a party’s request for discovery. Id. (citation

omitted). Courts have broad power over discovery and may permit discovery in order to aid in the

identification of unknown defendants. See Fed. R. Civ. P. 26(b)(2); Gillespie v. Civiletti, 629

F.2d 637, 642 (9th Cir. 1980).

        As demonstrated above, Plaintiff is being irreparably harmed by the manufacture,

importation, offering for sale, distribution, and sale of counterfeit Plaintiff products. Defendants

have gone to great lengths to conceal their true identities and/or move outside of this Court’s reach

by, among other things, excluding any identifiable information from Defendants’ Webstores.



                                               Page 7 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 8 of 13 PageID #:3731




Without being able to discover Defendants’ location and identity, Defendants would remain out of

reach and their dubious tactics rewarded.

       Plaintiff respectfully requests an ex parte Order allowing expedited discovery to discover

Defendants’ true identities that they use for their counterfeit sales operations. We request

discovery on an expedited basis with a limited scope to obtain information on Defendants’

operations and identity on Internet sales platforms and any financial accounts tied to them.

       Under Federal Rule of Civil Procedure 65(d)(2)(C), this Court has the power to bind any

third parties who are in active concert with the Defendants that are given notice of the order to

provide expedited discovery in this action. Fed. R. Civ. P. 65. Plaintiff is not aware of any reason

that Defendants or third parties can not comply with these expedited discovery requests without

undue burden. More importantly, as Defendants have engaged in many deceptive practices in an

effort to hide their identities and accounts, Plaintiff’s right to requested relief is in jeopardy

without the means to obtain the true identity of the Defendants. Accordingly, Plaintiff respectfully

requests that the expedited discovery be granted.

               V. SERVICE OF PROCESS BY EMAIL IS WARRANTED IN THIS CASE

       Pursuant to Federal Rule of Civil Procedure 4(f)(3), Plaintiff requests an order allowing

service of process by electronically sending the Complaint, this Order, and other relevant

documents via Defendant’s Webstore registration email, any known or discovered e-mail related

to the webstore listed in the Complaint. Plaintiff submits that, particularly in this day and age,

providing notice via e-mail is reasonably calculated under all circumstances to apprise Defendants

of the pendency of the action and afford them the opportunity to present their objections.

       Electronic service is appropriate and necessary in this case because the Defendants, on

information and belief: (1) have not provided names and physical addresses in the public contact



                                            Page 8 of 13
   Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 9 of 13 PageID #:3732




information to their respective Webstores; and (2) rely primarily on electronic communications to

communicate with customers, demonstrating the reliability of this method of communication by

which the Defendant may be apprised of the pendency of this action.

       Plaintiff respectfully submits that an order allowing service of process via e-mail in this

case will benefit all parties and the Court by ensuring that the Defendants receive immediate notice

of the pendency of this action, thus allowing this action to move forward expeditiously. Absent the

ability to serve the Defendants in this manner, Plaintiff will almost certainly be left without the

ability to pursue a remedy.

       Despite not providing reliable physical contact information directly to consumers, the

Defendants, as online merchants, must utilize email to communicate with consumers. Moreover,

Defendants must maintain contact with their online Webstore host company accounts to ensure

they are functioning and to communicate with customers electronically. As such, it is far more

likely that Defendants can be served electronically than through traditional service of process

methods and that such service methods will ensure Defendant is apprised of the action and the

nature of the claims therein sufficient to provide due process.

       Federal Rule of Civil Procedure 4(f)(3) allows this Court to authorize service of process by

any means not prohibited by international agreement as the Court directs. Rio Props., Inc. v. Rio

Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). The Ninth Circuit in Rio Properties held,

“without hesitation,” that e-mail service of an online business defendant “was constitutionally

acceptable.” Id. at 1017. The Court reached this conclusion, in part, because the defendant, like

the Defendants here, conducted its business over the Internet, used e-mail regularly in its business,

and encouraged parties to contact it via e-mail. Id.

       Similarly, a number of Courts, including the Northern District of Illinois, have held that



                                            Page 9 of 13
  Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 10 of 13 PageID #:3733




alternate forms of service pursuant to Rule 4(f)(3), including e-mail service, are appropriate and

may be the only means of effecting service of process “when faced with an international e-business

scofflaw.” Id. at 1018; see also, e.g., Oakley, Inc. v. Does 1-100; No. 12-cv-9864 (N.D. Ill. Dec.

14, 2012) (unpublished) (Order granting Ex Parte Application for Temporary Restraining Order

including service of process by electronic publication and electronic mail); True Religion Apparel,

Inc. v. Does 1-100; No. 12-cv-9894 (N.D. Ill. Dec. 20, 2012) (unpublished) (same); Tory Burch

LLC v. Zhong Feng, et al., No. 1:12-cv-09066 (N.D. Ill. Nov. 15, 2012) (unpublished); Coach,

Inc., et al. v. Does 1-100, No. 1:12-cv-8963 (N.D. Ill. Nov. 15, 2012) (unpublished); Tory Burch

LLC, et al. v. Does 1-100, No. 1:12-cv-07163 (N.D. Ill. Sept. 14, 2012) (unpublished); Deckers

Outdoor Corp. v. Does 1-100, No. 1:12-cv-5523 (N.D. Ill. Jul. 24, 2012) (unpublished); Deckers

Outdoor Corp. v. Does 1-1,281, No. 1:12-cv-01973 (N.D. Ill. Apr. 4, 2012) (unpublished); Deckers

Outdoor Corp. v. Does 1-101, No. 1:11-cv-07970 (N.D. Ill. Nov. 15, 2011) (unpublished); Deckers

Outdoor Corp. v. Does 1-55, No. 1:11-cv-00010 (N.D. Ill. Feb. 3, 2011) (unpublished); MacLean-

Fogg Co. v. Ningbo Fastlink Equip. Co., Ltd., No. 1:08-cv-02593, 2008 WL 5100414, *2 (N.D.

Ill. Dec. 1, 2008) (holding e-mail and facsimile service appropriate); Farouk Sys., Inc. v. Eyou Int’l

Trading Co., Ltd., No. 4:10-cv-02672 (S.D. Tex. Aug. 2, 2010) (unpublished); The North Face

Apparel Corp., et al. v. Fujian Sharing Import & Export Ltd. Co., et al., No. 1:10-cv-01630-AKH

(S.D.N.Y. Mar. 16, 2010) (unpublished); Popular Enters., LLC v. Webcom Media Group, Inc.,

225 F.R.D. 560, 563 (E.D. Tenn. 2004) (quoting Rio, 284 F.3d at 1018) (allowing e-mail service);

see also Juniper Networks, Inc. v. Bahattab, No. 1:07-cv-01771-PLF-AK, 2008 WL 250584, *1-

2, (D.D.C. Jan. 30, 2008) (citing Rio, 284 F.3d at 1017-1018; other citations omitted) (holding that

“in certain circumstances ... service of process via electronic mail ... is appropriate and may be

authorized by the Court under Rule 4(f)(3) of the Federal Rules of Civil Procedure”). Plaintiff




                                           Page 10 of 13
  Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 11 of 13 PageID #:3734




submits that allowing service e-mail in the present case is appropriate and comports with

constitutional notions of due process, particularly given the decision by the Defendants to conduct

their illegal Internet-based activities anonymously or using pseudonymous linked webstores.

       Furthermore, Rule 4 does not require that a party attempt service of process by other

methods enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule

4(f)(3). Rio Props. v. Rio Intern. Interlink, 284 F.3d 1007, 1014-15 (9th Cir. 2002). As the Rio

Properties Court explained, Rule 4(f) does not create a hierarchy of preferred methods of service

of process. Id. at 1014. To the contrary, the plain language of the Rule requires only that service

be directed by the court and not be prohibited by international agreement. There are no other

limitations or requirements. Id. Alternative service under Rule 4(f)(3) is neither a “last resort” nor

“extraordinary relief,” but is rather one means among several by which a defendant may be

served. Id. As such, this Court may allow Plaintiff to serve the Defendants via email.

       Additionally, Plaintiff is unable to determine the exact physical whereabouts or identities

of the Defendants due to their lack of contact information on their Webstores. Plaintiff, however,

has good cause to suspect the Defendants are residents of China, or the United States of America.

The United States and the People’s Republic of China are both signatories to The Hague

Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil and

Commercial Matters (the “Convention”). Nevertheless, United States District Courts, including in

this District, have routinely permitted alternative service of process notwithstanding the

applicability of The Hague Convention. See e.g., In re Potash Antitrust Litig., 667 F. Supp. 2d 907,

930 (N.D. Ill. 2009) (“plaintiffs are not required to first attempt service through the Hague

Convention.”); see also In re LDK Solar Secs. Litig., 2008 WL 2415186, *2 (N.D. Cal. Jun. 12,

2008) (authorizing alternative means of service on Chinese defendants without first attempting



                                            Page 11 of 13
  Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 12 of 13 PageID #:3735




“potentially fruitless” service through the Hague Convention’s Chinese Central Authority); Nanya

Tech. Corp. v. Fujitsu Ltd., No. 1:06-cv-00025, 2007 WL 269087, *6 (D. Guam Jan. 26, 2007)

(Hague Convention, to which Japan is a signatory, did not prohibit e-mail service upon Japanese

defendant); Popular Enters., LLC v. Webcom Media Group, Inc., 225 F.R.D. 560, 562 (E.D. Tenn.

2004) (recognizing that, while “communication via e-mail and over the internet is comparatively

new, such communication has been zealously embraced within the business community”).

       In addition, the law of the People’s Republic of China does not appear to prohibit electronic

service of process. Further, Illinois procedural law specifically authorizes alternative service of

process in situations like the present where Defendants actively conceal their whereabouts

frustrating the administration of justice. As such, Plaintiff respectfully requests this Court’s

permission to serve Defendants via email or electronic publication.

                                        VI. CONCLUSION

       Defendants’ counterfeiting operations and trademark infringement are irreparably harming

Plaintiff’s business, its Registered Trade Dress and Plaintiffs’ intercepted and actual consumers.

Without entry of the requested relief, Defendants’ sale of the counterfeit products will continue

to lead prospective purchasers and others to believe that Defendants’ counterfeit products have

been manufactured by or emanate from Plaintiff, when in fact, they have not. Plaintiff requires

the means to further identify and serve Defendants will process before they can further harm

Plaintiff and consumers.

       Therefore, Plaintiff respectfully requests that this Court grant the Plaintiff’s Motions for

Expedited Discovery aimed at Defendants’ true identities and financial assets held by third-

party internet sites where Defendants ply their counterfeit MORALE PATCH goods.

Plaintiff further requests the Court permit Plaintiff the ability to serve Defendants using their



                                          Page 12 of 13
  Case: 1:20-cv-06288 Document #: 10 Filed: 10/23/20 Page 13 of 13 PageID #:3736




business email addresses as that is the more likely method to achieve the due process notice

required.

Dated this 23rd of October, 2020


                                                                      Respectfully submitted,

                                                 By:          /s/ Kevin Keener
                                                                              Kevin J. Keener
                                                                            ARDC # 6296898
                                                                   Keener & Associates, P.C.
                                                             161 N. Clark Street, Suite #1600
                                                                            Chicago, IL 60601
                                                                              (312) 375-1573
                                                                  rishi.nair@keenerlegal.com
                                                              kevin.keener@keenerlegal.com




                                       Page 13 of 13
